United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Island City, NY, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Paul Kalker, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 13-2153
Issued: May 19, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 23, 2013 appellant, through his attorney, filed a timely appeal from the
June 10, 2013 merit decision and August 14, 2013 nonmerit decision of the Office of Workers’
Compensation Programs (OWCP). Pursuant to the Federal Employees’ Compensation Act1
(FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of the
case.
ISSUES
The issues are: (1) whether OWCP properly reduced appellant’s compensation to zero
for failing to cooperate with the early stages of vocational rehabilitation efforts; and (2) whether
OWCP properly denied appellant’s request for reconsideration under 5 U.S.C. § 8128(a).

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
This case has previously been before the Board.2 In a November 9, 2012 decision, the
Board reversed a March 6, 2012 OWCP decision and remanded the claim for further medical
development. The Board found that a conflict of medical opinion existed between OWCP’s
referral physician and appellant’s treating physician regarding his work restrictions and whether
his nonaccepted right carpal tunnel condition impacted his ability to work or to participate in
vocational rehabilitation. The Board instructed OWCP to refer appellant to a referee physician
to resolve the conflict of opinion.3 The facts of the case as set forth in the Board’s prior decision
are incorporated herein by reference.
On December 7, 2012 OWCP referred appellant to a referee physician, Dr. Robert W.
Elkins, a Board-certified orthopedic surgeon. In a January 23, 2013 report, Dr. Elkins reviewed
the record, including the history of appellant’s injury and treatment. On examination the neck
revealed limited range of motion on flexion, extension, right tilt, left tilt, right turn and left turn.
Right shoulder range of motion was normal and the left shoulder had range of motion deficits on
abduction, internal rotation, external rotation, flexion and extension. Appellant had diminished
strength testing using the Jamar Hand Dynamometer for the right hand, negative compression
testing of the head and neck for radiculopathy, negative impingement, no tenderness of the neck,
shoulder, scapula, forearm, or trigger points, intact and equal sensation, 4/5 grip strength on the
right and 3/5 on the left, biceps jerks were +2 and brachioradialis was +1. He refused to
complete a questionnaire on his past medical history, a pain diagram, pain questionnaire or selfrating depression scale.
Dr. Elkins diagnosed prior left shoulder impingement and rotator cuff tendinitis with
September 14, 2004 surgery for subacromial decompression, partial distal clavicle excision,
rotator cuff debridement, labral debridement, chondromalacia of the glenohumeral joint, partial
rotator cuff tear and mild carpal tunnel syndrome. He opined that based on the objective
findings appellant could do sedentary work, no overhead work, a lifting restriction of an
occasional 10 pounds and no repetitive motion with the left arm. Dr. Elkins found that appellant
could participate in vocational rehabilitation despite his diagnoses of right carpal tunnel
syndrome and or left carpal tunnel syndrome. He advised that appellant appeared to have more
subjective complaints than objective findings, but his objective findings corroborated the
subjective complaints. In a work capacity evaluation, Dr. Elkins noted that appellant could not
work his usual job but could perform sedentary work eight hours per day with restrictions on
reaching above the shoulder, repetitive movements of the left wrist and elbow and eight hours of
lifting limited to an occasional 10 pounds.
2

On May 17, 2003 appellant a letter carrier, had pain in his neck, shoulder and left arm as he pushed his mail
cart. OWCP accepted his claim for left shoulder sprain and neck strain and expanded his claim to include left
rotator cuff strain/sprain and tear, left carpal tunnel syndrome and cervical radiculitis. Appellant stopped work on
May 20, 2003, returned to full-time light duty on May 23, 2003 and stopped completely on September 4, 2004. He
was paid wage-loss compensation.
3

Docket No. 12-972 (issued November 9, 2012). The Board found that a conflict of medical opinion existed
between OWCP’s referral physician, Dr. Richard Steinfeld, an orthopedic surgeon, who opined that appellant could
work full time with restrictions and Dr. Sanjay B. Shah, an internist, who determined that appellant could not return
to work full time but could work one hour per day with restrictions.

2

In a letter dated February 26, 2013, OWCP advised appellant that based on Dr. Elkins
opinion he was being referred to vocational rehabilitation services.
On March 5, 2013 OWCP referred appellant for vocational rehabilitation. In a March 15,
2013 vocational rehabilitation report, the rehabilitation counselor noted calling appellant on
March 12 and 13, 2013 and leaving messages to schedule an initial interview. On March 13,
2013 she sent an appointment letter to him to meet on March 18 or 19, 2013. The rehabilitation
counselor advised that meeting with her represented compliance with OWCP requirements but
did not commit appellant to return to work. On March 14, 2013 she received a telephone call
from appellant’s attorney that appellant was not able to participate in vocational rehabilitation
per his physician. In a March 22, 2013 status report, the rehabilitation counselor noted that
appellant’s case was in interrupted status as he had not agreed to participate in rehabilitation
efforts or to meet with the assigned rehabilitation counselor.
On April 17, 2013 OWCP notified appellant that he was impeding vocational
rehabilitation efforts. It advised that failure to participate in the essential preparatory efforts of
vocational rehabilitation (such as interviews, testing, counseling, guidance and work evaluation)
without good cause would be construed as a refusal to apply for or undergo rehabilitation.
OWCP notified appellant that 5 U.S.C. § 8113(b) provided that, if he without good cause failed
to apply for and undergo vocational rehabilitation when directed, OWCP could reduce
prospectively his compensation based on what probably would have been his wage-earning
capacity had he not failed to undergo vocational rehabilitation. Appellant was provided 30 days
to submit evidence and argument if he felt that he had good reason for not participating in
rehabilitation. OWCP advised him that, after any response was evaluated, further action would
be taken without additional notice. If appellant did not comply with the instructions within 30
days, the rehabilitation effort would be terminated and his compensation reduced.
On April 23, 2013 appellant’s attorney asserted that appellant’s failure to participate in
vocational rehabilitation was based on good cause as he could not medically undergo
rehabilitation or return to gainful employment. Appellant contended that Dr. Elkins’ report
lacked medical rationale and did not constitute the weight of the medical evidence. He asserted
that Dr. Elkins did not consider his additional nonwork-related conditions, including
degenerative cervical spine changes, C4-6 osteophytes, C4-7 disc space narrowing, C6-7 disc
bulges and C2-3 left neural foraminal narrowing. Appellant stated that these conditions must be
considered in evaluating the suitability of vocational rehabilitation efforts.
Appellant submitted a May 3, 2013 report from Dr. Shah, who noted the May 17, 2003
work injury of pushing a mail cart and left side and neck pain. Dr. Shah treated appellant on
multiple occasions and diagnosed cervicalgia, bilateral forearm pain and back pain. A
September 21, 2010 nerve conduction study confirmed that the carpal tunnel was affecting
sensory and motor components, therefore, causing numbness in both forearms, not allowing
appellant to have normal feeling and leaving him at times unable to grasp objects without
dropping them. X-rays of appellant’s neck and back confirmed the diagnoses of back and neck
pain including a September 14, 2009 back x-ray, which revealed moderate degenerative changes
with disc narrowing in the L1, L2 and L3. Dr. Shah noted that appellant had a history of left
rotator cuff tear with surgical repair and continued to have pain with movement in the shoulder
area after the surgery. He opined that it was because of appellant’s extensive health history and
3

ongoing medical issues that he remained unable to work. Dr. Shah noted that appellant
continued to have pain in the neck, arms and hands and required pain medication. He opined
that appellant must avoid lifting over 15 pounds, pulling more than 15 pounds, prolonged
standing more than 15 pounds and prolonged sitting more than 15 minutes as this aggravates his
medical condition. Dr. Shah stated that appellant was permanently disabled from his work
injuries and was not a good candidate for vocational rehabilitation due to bilateral arm numbness
related to carpal tunnel syndrome as well as cervicalgia and back pain.
In a June 10, 2013 decision, OWCP reduced appellant’s compensation to zero finding
that he had failed to participate in the early but necessary vocational rehabilitation efforts, which
would permit OWCP to determine his wage-earning capacity. It found that vocational
rehabilitation efforts would have returned him to work at the same or higher wages than the
position he held when injured. Appellant was advised that this reduction would continue until he
underwent the vocational testing or showed good cause for not complying.
In a June 12, 2013 vocational rehabilitation report, the rehabilitation counselor noted that
appellant’s case was closed as he had not agreed to contact or meet with the assigned counselor.
On July 29, 2013 appellant’s attorney requested reconsideration. He asserted that OWCP
erroneously found that appellant failed without good cause to undergo vocational rehabilitation.
Appellant contended that the report of Dr. Elkins was brief, incomplete and void of a rationale.
He stated that Dr. Elkins did not consider appellant’s additional and preexisting conditions that
were not work related including degenerative cervical spine changes, C4-6 osteophytes, C4-7
disc space narrowing, C6-7 disc bulges and C2-3 left neural foraminal narrowing. Appellant
indicated that these conditions must be considered in evaluating the suitability of vocational
rehabilitation efforts. He argued that Dr. Shah’s May 3, 2013 report supported that he could not
participate in vocational rehabilitation and OWCP did not consider this in finding that he failed
to participate in vocational rehabilitation without good cause. Appellant submitted a June 13,
2013 treatment note from Dr. Shah who treated him for right carpal tunnel syndrome with hand
pain, right thumb pain and hand tingling. Dr. Shah diagnosed backache, lumbago, sprain/strain
of the lumbar region, hypertension and osteoarthrosis.
In August 14, 2013 OWCP denied appellant’s request for reconsideration on the grounds
that the evidence submitted was insufficient to warrant a merit review.
LEGAL PRECEDENT -- ISSUE 1
Section 8113(b) of FECA provides:
“If an individual without good cause fails to apply for and undergo vocational
rehabilitation when so directed under section 8104 of this title, the Secretary, on
review under section 8128 of this title and after finding that in the absence of the
failure the wage-earning capacity of the individual would probably have
substantially increased, may reduce prospectively the monetary compensation of
the individual in accordance with what would probably have been his wage-

4

earning capacity in the absence of the failure, until the individual in good faith
complies with the direction of the Secretary.”4
Section 10.124(f) of OWCP’s regulations further provide:
“Pursuant to 5 U.S.C. § 8104(a), OWCP may direct a permanently disabled
employee to undergo vocational rehabilitation.... If an employee without good
cause fails or refuses to apply for, undergo, participate in or continue participation
in the early but necessary stages of a vocational rehabilitation effort (i.e.,
interviews, testing, counseling and work evaluations), OWCP cannot determine
what would have been the employee’s wage-earning capacity had there not been
such failure or refusal. It will be assumed, therefore, in the absence of evidence to
the contrary, that the vocational rehabilitation effort would have resulted in a
return to work with no loss of wage-earning capacity and OWCP will reduce the
employee’s monetary compensation accordingly.
Any reduction in the
employee’s compensation under the provisions of this paragraph shall continue
until the employee in good faith complies with the direction of OWCP.”5
Section 8123 of FECA provides that, if there is disagreement between the physician
making the examination for the United States and the physician of the employee, the Secretary
shall appoint a third physician, who shall make an examination.6 When there exist opposing
medical reports of virtually equal weight and rationale and the case is referred to an impartial
medical specialist for the purpose of resolving the conflict, the opinion of such specialist, if
sufficiently well rationalized and based upon a proper factual background, must be given special
weight.7
ANALYSIS -- ISSUE 1
OWCP accepted appellant’s claim for left shoulder sprain, neck, left rotator cuff
strain/sprain and tear, left carpal tunnel syndrome and cervical radiculitis. Once it has made a
determination that an employee is totally disabled as a result of an employment injury and pays
compensation, it has the burden of justifying a subsequent reduction of benefits.8 OWCP
reduced appellant’s compensation based on his failure to participate in vocational rehabilitation.
As noted, it must initially determine the employee’s medical condition and work restrictions
before selecting an appropriate position that reflects his vocational wage-earning capacity.9 The
Board found a conflict in medical opinion between appellant’s treating physician, Dr. Shah, and
4

5 U.S.C. § 8113(b).

5

20 C.F.R. § 10.124(f).

6

5 U.S.C. § 8123.

7

James F. Weikel, 54 ECAB 660 (2003).

8

M.A., 59 ECAB 624, 631 (2008).

9

Id.

5

the second opinion physician, Dr. Steinfeld, as to appellant’s work restrictions and whether
appellant’s nonaccepted right carpal tunnel condition impacted his ability to participate in
vocational rehabilitation or perform a position. To resolve the conflict, it properly referred
appellant to Dr. Elkins for an impartial examination and relied on his opinion as a referee
physician to find that appellant could participate in vocational rehabilitation and return to
sedentary employment. The Board finds that it properly reduced appellant’s compensation
benefits, as he failed, without good cause, to participate in rehabilitation efforts.
The Board finds that the opinion of Dr. Elkins is sufficiently well rationalized and based
upon a proper factual background such that it is entitled to special weight. The Board establishes
that appellant could participate in rehabilitation services and return to work in a sedentary
position with restrictions on lifting and repetitive motion with the left upper extremity. As noted,
where there exists a conflict of medical opinion and the case is referred to an impartial specialist
for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently well
rationalized and based upon a proper factual background, is entitled to special weight.10
Dr. Elkins provided a thorough review of appellant’s medical treatment and examination
findings. In his January 23, 2013 report, he diagnosed prior left shoulder impingement and
rotator cuff tendinitis with surgery on September 14, 2004 for arthroscopic subacromial
decompression, partial distal clavicle excision, rotator cuff debridement, labral debridement,
chondromalacia of the glenohumeral joint, partial rotator cuff tear and mild carpal tunnel
syndrome. Dr. Elkins noted that appellant refused to provide background information and
declined to complete a questionnaire on his past medical history, a pain diagram, pain
questionnaire and self-rating depression scale. On examination, the neck revealed limited range
of motion, the left shoulder demonstrated range of motion deficits, diminished strength testing
for the right hand, with intact and equal sensation. Dr. Elkins found that based on the objective
findings he was allowed to perform sedentary work, no overhead work, a lifting restriction of an
occasional 10 pounds and no repetitive motion with the left arm. Appellant could participate in
vocational rehabilitation despite his diagnoses of right carpal tunnel syndrome and or left carpal
tunnel syndrome. Dr. Elkins noted that appellant appeared to have more subjective complaints
than objective findings, but objective findings corroborated the subjective complaints. In a work
capacity evaluation, he noted that appellant could not work his usual job but could work in a
sedentary position, eight hours per day with restrictions of no reaching above the shoulder, no
repetitive movements of the left wrists and elbow and eight hours of lifting limited to an
occasional 10 pounds.
The Board has carefully reviewed Dr. Elkin’s opinion and notes that it has reliability,
probative value and convincing quality with respect to his conclusions regarding the relevant
issue in this case. Dr. Elkin’s opinion is sufficiently rationalized and based on a proper factual
and medical history in that he reviewed the medical record and statement of accepted facts,
provided a thorough and factual medical history. His report is entitled to special weight with
regard to establishing appellant’s ability to work.

10

See supra note 7. See 5 U.S.C. § 8123(a).

6

OWCP referred appellant for vocational rehabilitation services on March 5, 2013. The
rehabilitation counselor telephoned appellant on March 12 and 13, 2013 and left messages to
schedule an initial interview. On March 13, 2013 she sent a letter to appellant requesting to meet
March 18 or 19, 2013. The rehabilitation counselor advised him that meeting with her
represented compliance with OWCP requirements but did not commit him to return to work. On
March 14, 2013 appellant’s attorney contended that appellant was not able to participate in
vocational rehabilitation. In a March 22, 2013 report, the rehabilitation counselor noted that
appellant’s case was in interrupted status as he had not agreed to participate in rehabilitation
efforts or to meet with the assigned counselor. The Board finds that OWCP properly made a
medical determination of partial disability and of specific work restrictions and referred
appellant’s case to a rehabilitation counselor.
In an April 17, 2013 letter, OWCP advised appellant that his compensation would be
reduced if he did not participate in the essential preparatory efforts of vocational rehabilitation.
Appellant was informed of the provisions of 5 U.S.C. § 8113(b) and given 30 days to participate
in vocational rehabilitation or to show good cause for not participating. On April 23, 2013
counsel asserted that appellant could not medically undergo vocational rehabilitation or return to
work. He contended that Dr. Elkins’ medical report lacked medical rationale and did not
consider the cervical spine conditions. Appellant’s complaints concerning Dr. Elkins’ report
would be more persuasive had appellant cooperated with the examination and provided requested
background information requested by the doctor. He submitted a May 3, 2013 report from
Dr. Shah, who diagnosed cervicalgia, bilateral forearm pain and back pain. Dr. Shah noted that a
September 21, 2010 nerve conduction study confirmed that the carpal tunnel was affecting
sensory and motor components, therefore, causing numbness in both forearms. He opined that
appellant was permanently disabled as a result of his injuries sustained at work and was not a
good candidate to participate in vocational rehabilitation due to numbness in the bilateral arms
related to the carpal tunnel syndrome, cervicalgia and back pain. Dr. Shah opined that it was
because of appellant’s extensive health history and ongoing medical issues that he was unable to
work. Although he noted appellant’s physical limitations and stated that he was not a good
candidate for vocational rehabilitation due to bilateral arm numbness related to carpal tunnel
syndrome as well as cervicalgia and back pain, he did not preclude participation in vocational
rehabilitation. Further Dr. Shah provided insufficient medical reasoning for his opinion. His
reports are similar to his prior reports with regard to appellant’s ability to work. The Board has
held that reports from a physician who was on one side of a medical conflict that an impartial
specialist resolved, are generally insufficient to overcome the weight accorded to the report of
the impartial medical examiner or to create a new conflict.11
The Board finds that appellant did not participate in the early but necessary vocational
rehabilitation efforts or provide good cause for not doing so. OWCP properly reduced his
compensation to zero finding that the vocational rehabilitation efforts would have returned
appellant to work at the same or higher wages than the position when injured.

11

I.J., 59 ECAB 408 (2008). The Board notes that Dr. Shah’s reports do not contain new findings or rationale
upon which a new conflict might be based.

7

LEGAL PRECEDENT -- ISSUE 2
Under section 8128(a) of FECA,12 OWCP has the discretion to reopen a case for review
on the merits. It must exercise this discretion in accordance with the guidelines set forth in
section 10.606(b)(2) of the implementing federal regulations, which provides that a claimant may
obtain review of the merits of his or her written application for reconsideration, including all
supporting documents, sets forth arguments and contain evidence that:
“(i) Shows that OWCP erroneously applied or interpreted a specific point of law;
or
“(ii) Advances a relevant legal argument not previously considered by OWCP; or
“(iii) Constitutes relevant and pertinent new evidence not previously considered
by OWCP.”13
Section 10.608(b) provides that any application for review of the merits of the claim
which does not meet at least one of the requirements listed in section 10.606(b) will be denied by
OWCP without review of the merits of the claim.14
ANALYSIS -- ISSUE 2
OWCP reduced appellant’s compensation to zero as he did not participate in the early but
necessary vocational rehabilitation efforts or provide good cause for his failure to do so.
Thereafter, it denied appellant’s reconsideration request, without a merit review.
The issue presented is whether appellant met any of the requirements of 20 C.F.R.
§ 10.606(b)(2), requiring OWCP to reopen the case for review of the merits of the claim. In his
request for reconsideration, appellant did not show that OWCP erroneously applied or
interpreted a specific point of law. He did not identify a specific point of law or show that it was
erroneously applied or interpreted. Appellant did not advance a new and relevant legal
argument. In his July 29, 2013 request, he asserted that OWCP erroneously determined that he
failed without good cause to undergo vocational rehabilitation, which was based on the report of
Dr. Elkins. Appellant contends that the report of Dr. Elkins was brief, incomplete and void of a
rationale. He reiterated that Dr. Elkins did not consider appellant’s additional conditions that
were not work related. These assertions were presented by appellant before the June 10, 2013
decision.15 They do not show a legal error by OWCP or a new and relevant legal argument.

12

5 U.S.C. § 8128(a).

13

20 C.F.R. § 10.606(b)(2).

14

Id. at § 10.608(b).

15

See C.N., Docket No. 08-1569 (issued December 9, 2008) (evidence or argument that repeats or duplicates
evidence previously of record has no evidentiary value and does not constitute a basis for reopening a case).

8

Appellant also did not submit any new and relevant medical evidence in support of his
claim. He submitted a new June 13, 2013 treatment note from Dr. Shah who reported appellant’s
status. However, this report is not relevant because Dr. Shah did not address whether appellant
was able to participate in vocational rehabilitation.
The Board accordingly finds that appellant did not meet any of the requirements of 20
C.F.R. § 10.606(b)(2). Appellant did not show that OWCP erroneously applied or interpreted a
specific point of law, advance a relevant legal argument not previously considered by OWCP, or
submit relevant and pertinent evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that OWCP properly reduced appellant’s compensation under section 5
U.S.C. § 8113(b) for failing, without good cause, to cooperate with vocational rehabilitation.
The Board finds that OWCP properly denied appellant’s request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the August 14 and June 10, 2013 decision of the
Office of Workers’ Compensation Programs are affirmed.
Issued: May 19, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

9

